Case 2:19-cv-10849-DFM Document 27 Filed 12/02/20 Page 1of1 Page ID #:650

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
HERMAN G., Case No. CV 19-10849-DFM
Plaintiff, JUDGMENT

V.

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

 

 

In accordance with the Memorandum Opinion and Order filed herewith,
IT IS HEREBY ADJUDGED that the decision of the Commissioner of

Social Security is affirmed and this matter is dismissed with prejudice.

Date: December 2, 2020 2 + |

DOUGLAS F. McCORMICK
United States Magistrate Judge
